67 N.Y.2d 1014 (1986)
Town of Somerset, Respondent,
v.
Charles Perry et al., Appellants.
Court of Appeals of the State of New York.
Decided May 13, 1986.
David A. Hoover for appellants.
Thomas H. Brandt for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (115 AD2d 313).